In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo
                             ________________________

                                  No. 07-12-00107-CR
                             ________________________

                        JOSE ANGEL PALACIOS, APPELLANT

                                           V.

                          THE STATE OF TEXAS, APPELLEE



                            On Appeal from the 31st District Court
                                    Gray County, Texas
               Trial Court No. 7618, Honorable Steven Ray Emmert, Presiding


                                     May 31, 2013

                     ORDER GRANTING JOINT MOTION
                   Before CAMPBELL and HANCOCK and PIRTLE, JJ.


      Pending before this Court is the Joint Motion to Reverse and Remand for New

Trial, signed and presented by Jeffrey T. Jones, representing Appellant, Jose Angel

Palacios, and the District Attorney of Gray County, Franklin McDonough, representing

the interests of the State. Both parties having agreed the interests of justice require a

remand for another trial, we hereby grant said motion, reverse the judgment of the trial
court and remand the matter to the trial court for further proceedings. See TEX. R. APP.

P. 43.2(d), 43.3(b) and 43.6.


      Having granted this motion at the request of both parties, no motion for rehearing

will be entertained and our mandate will issue forthwith.



                                                       Per Curiam

Do not publish.




                                            2